DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-20 are pending in this amended application.

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,761,793.
           It is clear that all the elements of the instant application independent claims 1-3, 15-17 and 19-20 are to be found in patent (U.S. Patent No. 10,761,793) claims 1, 13, 15-16 as the application independent claims 1-3, 15 and 19-20 fully encompasses the patent claim 1, 13, 15-16. The difference between the instant application independent claims 1-3, 15-17, 19-20 and the patent (U.S. Patent No. 10,761,793) claims 1, 13, 15-16 lies in the fact that the patent (U.S. Patent No. 10,761,793) claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 13, 15-16 of the patent (U.S. Patent No. 10,761,793) is in effect a “species” of the “generic” invention of the application independent claims 1-3, 15-17, 19-20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application independent claims 1-3, 15-17, 19-20 are anticipated by claims 1, 13, 15-16 of the patent (U.S. Patent No. 10,761,793), it is not patentably distinct from claims 1, 13, 15-16 of the patent (U.S. Patent No. 10,761,793).

             the dependent claim 18 of the instant application corresponding to the patent’s claim 2.  

Allowable Subject Matter
5.         Claims 1-20 are allowed.

                                            REASONS FOR ALLOWANCE
6.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a display generation unit configured to display as a first display on a client device the information about the function of the multi-user device managed by the first management unit and display as a second display on the client device a plurality of pieces of local user authentication information in order to allow a user to select one piece of local user authentication information from among the plurality of pieces of local user authentication information, wherein the plurality of pieces of local user authentication information displayed on the second display are managed by the first management unit in association with the information about the function selected on the first display; -2-Amendment for Application No.: 16/920177 Attorney Docket: 10174727US02an acceptance unit configured to accept a selection of the function of the multi-user device on the first display and a selection of the local user authentication information on the second display; a first transmission unit with which the cloud system transmits to the multi-user device at least the local user authentication information accepted by the acceptance unit and the information about the function accepted by the acceptance unit, wherein, when a first function is selected on the first display, first local user authentication information that is associated with the first function is displayed in the second display, but second local user authentication information that is not associated with the first function is not displayed in the second display”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 15 and 19-20 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           
Conclusion
7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674                                                                                                                                                                                                        

 US